Citation Nr: 0928439	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disease, claimed 
as dermatitis eczema and keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to 
December 1948 and from July 1950 to June 1972.

In May 2002, the RO in Washington, D.C. denied the Veteran's 
claim of entitlement to service connection for skin disease, 
claimed as dermatitis eczema and keratosis.  The Veteran was 
notified of that decision, as well as his appellate rights.  
Although the Veteran disagreed with that decision, he was not 
issued a Statement of the Case.

In September 2006, the Veteran appealed a case to the Board 
of Veterans' Appeals (Board) on different issues.  In part, 
the Board remanded the case, so that the Veteran could be 
issued a Statement of the Case with respect to the issue of 
entitlement to service connection for skin disease, claimed 
as dermatitis eczema and keratosis.  Following his receipt of 
the Statement of the Case, the Veteran perfected his appeal 
by filing a timely substantive appeal.  Thereafter, the case 
was returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin disease, claimed as dermatitis eczema and 
keratosis, was first manifested during active duty.


CONCLUSION OF LAW

A skin disease, claimed as dermatitis eczema and keratosis, 
is the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for skin disease, 
claimed as dermatitis eczema and keratosis.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty and that no 
further development of the record is warranted.

Analysis

The Veteran contends that his skin disease, claimed as 
dermatitis eczema and keratosis, was first manifested in 
service and has been present since that time.  Therefore, he 
maintains that service connection is warranted.  After 
carefully considering the claim in light of the record and 
the applicable law, the Board agrees.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, there must be 
competent evidence of (1) a current disability; (2) a disease 
or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by a disability for which service 
connection has already been established.  38 C.F.R. § 3.310.  

In any event, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the record, the Board notes that service 
connection has already been established for multiple 
disabilities, including status post squamous cell carcinoma 
of the larynx, evaluated as 10 percent disabling; diabetes 
mellitus, evaluated as 10 percent disabling; acne scars and 
plaques on the Veteran's face, evaluated as 10 percent 
disabling; status post recurrent cysts, evaluated as 
noncompensable; and acne scars of the back and hands, also 
evaluated as noncompensably disabling. 

In this case, the evidence shows that the Veteran did not 
have any complaints or clinical findings of skin disease at 
the time he entered service.  During service in June 1958 and 
January 1959, however, he demonstrated folliculitis of the 
face.  In February 1963, he demonstrated an urticarial rash, 
and during an August 1971 retirement examination, he was 
found to have acneforme dermatitis.  

Since service the Veteran has continued to receive treatment 
for various skin diseases, including dermatitis, 
folliculitis, and keratosis.  For example, treatment records 
from the 1990's show that the Veteran was seen for 
folliculitis.  In the late 1990's, he developed radiation 
dermatitis in association with the treatment for his service-
connected squamous cell carcinoma of the larynx.  He was also 
treated for seborrheic keratitis of the scalp and actinic 
keratosis.  In 2000, the diagnoses included dermatitis on his 
hands, variously found to be eczema and psoriasis.  

In March and November 2001, the Veteran was examined, in part 
to determine the nature and etiology of any skin disease 
found to be present.  Following the March examination, the 
examiner confirmed the presence of psoriasis and 
hyperkeratosis of both palms and folliculitis of the scalp.  
Following the general medical examination in November 2001, 
the examiner found that the Veteran had a chronic mycotic 
skin infection which was more or less suppressed by careful 
hygiene, foot powder, and anti-mycotic medication.  The 
examiner noted that diabetics such as the Veteran tended to 
have a higher susceptibility to fungal infections.  

Although neither examiner offered an opinion as to the 
etiology of the Veteran's various skin disabilities, 
statements from the Veteran's health care providers at 
Landstuhl Regional Medical Center, dated in October 2000, 
November 2002, January 2003, and May 2004, generally support 
the Veteran's contentions that his various skin diseases were 
first manifested during his active duty.  While those 
conclusions are based, in part, on the history provided by 
the Veteran, there is no competent evidence of record which 
directly refutes those conclusions.  At the very least, there 
is an approximate balance of evidence both for and against 
the claim that the Veteran's skin disease, claimed as 
dermatitis eczema and keratosis, had its onset in service.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection is warranted, and the 
appeal is allowed.


ORDER

Entitlement to service connection for a skin disease, claimed 
as dermatitis eczema and keratosis, is granted.



______________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


